DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The IDS filed 03/16/2020 and 11/25/2020 have been considered.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:

Relevant art:
	D1: AN (US 20160077335)
	D2: WU (US 20200089017)
	D3: Robinson (US 9946088)

With regard to claim 1,  D1 teaches A near-eye display apparatus, in at least figure 1, suitable for providing a combined light beam to a user (12), the near-eye 
D1 fails to expressly disclose a display element, suitable for providing a light beam, the light beam comprising a first light beam and a second light beam having different image information and different polarization states.
In related endeavors, D2 and D3 fail to expressly disclose the deficiencies of D1 with regard to a display element, suitable for providing a light beam, the light beam comprising a first light beam and a second light beam having different image information and different polarization states.
Therefore for those reasons stated above and with regard to the ISR submitted on 11/25/2020, the above subject matter has been found to be in a state of allowance.
With regard to claims 2-15, the claims depend from an allowable base claim and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT A GAGNON whose telephone number is (571)270-0642.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/G.A.G/Examiner, Art Unit 2872                                                                                                                                                                                                        
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872